PER CURIAM.
Robert Wilson Odom appeals from the district court’s orders denying his motion for modification of his sentence and denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm substantially * on the reasoning of the district court. United States v. Odom, No. CR-97-180 (W.D.N.C. *187Feb. 16, 2001; filed Mar. 29, 2001, entered Mar. 30, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 To the extent that Odom’s claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), was properly before the court pursuant to 18 U.S.C.A. § 3582 (West 2000), the claim lacks merit: Odom’s 198 month sentence was less than the statutorily authorized maximum penalty. See United States v. Angle, 254 F.3d 514, 518 (4th Cir. 2001) (en banc).